DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 6 change “a” to - -the- - and in line 7 change “;” to - - , - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki 6,494,731. Regarding claim 5, Suzuki discloses a connector, comprising: a housing 2 including an opening into which a wire 8 is inserted, and a retainer 6,7 to be mounted on a side of the housing into which side the wire is inserted, the retainer holding the wire, wherein: the retainer includes: a first insertion hole 6b into which the wire is inserted; and a second insertion hole (see annotation  of fig.1 below), the housing includes a pressing portion (see annotation of fig.1 below) for applying a pressing force for holding the wire inserted into the first insertion hole to the retainer as the pressing portion is inserted into the second insertion hole, and the retainer includes a water-wetting suppression wall 7 overlapping at least a part of the second insertion hole in a direction of the second insertion hole opposite to the housing. 
Regarding claim 6, the retainer holds the wire via a locking lance 5b.
Allowable Subject Matter
Claims 1-4 are allowed.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
regarding claim 1, patentability resides, at least in part in the retainer includes a plate-like base end wall configured to come into contact with an opening edge of the opening from behind, a first insertion hole and a second insertion hole being open in the base end wall, the wire being inserted into the first insertion hole, the pressing portion being inserted into the second insertion hole, and a water-wetting suppression wall located behind the second insertion hole, the water-wetting suppression wall suppressing water intrusion into the opening through the second insertion hole, and the water-wetting suppression wall has a range overlapping inside of an opening of the second insertion hole when viewed from behind,  in combination with the other limitations of the base claim, and regarding claim 7, patentability resides, at least in part in the  retainer and the locking lance being integrally molded, in combination with the other limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833